       Case 2:21-cr-00049-MHT-JTA Document 9 Filed 02/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       CR. NO. 2:21-CR-49-MHT-JTA
                                             )
WILLIAM L. HOLLADAY, III, et al.             )

      MOTION TO MODIFY THE COURT’S STANDING ORDER ON CRIMINAL
                            DISCOVERY

       Comes now the United States of America, by and through Louis V. Franklin, Sr., United

States Attorney for the Middle District of Alabama, and files this motion requesting that the

Court, in this case, modify the standing order on criminal discovery. See Cr. Misc. #534.

       The standing order provides that, “[a]t arraignment, or on a date otherwise set by the

court for good cause shown, the government shall tender to the defendant” designated categories

of discovery materials. See id.

       Good cause exists in this case for the following reasons. First, the discovery materials in

this case include: (1) educational records of third-party minor victims of the offenses, some of

which may be protected by the Family Educational Rights and Privacy Act, see 20 U.S.C.

§ 1232g(b); (2) documents containing the personal identifying information of third-parties, some

of whom are victims; (3) financial records pertaining to the defendants and to third-parties; and

(4) confidential governmental records of the state of Alabama. Given that the sensitive nature of

the discovery materials, contemporaneous with the filing of this motion, the government is filing

a motion for a protective order. The government does not intend to disclose the discovery

materials until the Court rules on its request for a protective order. The government anticipates

that this might take some time, as the defendants have not yet had an opportunity to state their

respective positions on the government’s request.
       Case 2:21-cr-00049-MHT-JTA Document 9 Filed 02/23/21 Page 2 of 3




       Second, the discovery materials will contain documents that are currently sealed by order

of this Court and by order of the United States District Court for the Northern District of

Alabama. The government is currently seeking to unseal all sealed documents—both in this

Court and in the other district court. However, the government will not produce discovery until

all of the relevant documents have been unsealed.

       For these reasons, the government asks that the Court modify the standing order on

discovery and order that the government produce discovery within 7 days of the date on which

the Court rules on the final discovery-related motion or not later than 21 days after the

arraignment. The government will act diligently and attempt to provide the discovery materials

as soon as possible.

       The defendants’ positions on this request are unknown.

       Respectfully submitted this 23rd day of February, 2021.

                                                     LOUIS V. FRANKLIN, SR.
                                                     UNITED STATES ATTORNEY

                                                     /s/ Jonathan S. Ross
                                                     Jonathan S. Ross
                                                     Assistant United States Attorney
                                                     131 Clayton Street
                                                     Montgomery, Alabama 36104
                                                     Phone: (334) 223-7280
                                                     Fax: (334) 223-7135
                                                     E-mail: jonathan.ross@usdoj.gov




                                                 2
       Case 2:21-cr-00049-MHT-JTA Document 9 Filed 02/23/21 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )       CR. NO. 2:21-CR-49-MHT-JTA
                                            )
WILLIAM L. HOLLADAY, III, et al.            )

                               CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to all

counsel of record.

                                                    Respectfully submitted,

                                                    /s/ Jonathan S. Ross
                                                    Jonathan S. Ross
                                                    Assistant United States Attorney
                                                    131 Clayton Street
                                                    Montgomery, Alabama 36104
                                                    Phone: (334) 223-7280
                                                    Fax: (334) 223-7135
                                                    E-mail: jonathan.ross@usdoj.gov




                                                3
